DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 08/01/22.
	The reply filed 08/01/22 affects the application 14/913,374 as follows:
1.     Claim 1 has been amended.  Claims 1, 5-11, the invention of Group I is prosecuted by the examiner.  Claims 12-16 are withdrawn.  New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.
2.     The responsive is contained herein below.
Claims 1, 5-16 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Motozato et al. (JPH06136175 A; Machine-English Translation) in view of Hofmann et al. (Industrial and Engineering Chemistry, Vol. 21, No. 10, 955-965 (1929)), Wang et al. (Journal of Applied Polymer Science, Vol. 54, 2157-2164 (1994)), Kuroki et al. (US 6,180,213 B1), Yamazaki et al. (US 4,663,447 A) and Scheidegger et al. (US 1959,446).
	Claim 1 is drawn to a method for producing porous cellulose particles comprising: (a) dissolving cellulose diacetate into a solvent to prepare a cellulose diacetate solution, wherein the solvent for the cellulose diacetate solution is ethyl acetate, butyl acetate, or a mixture thereof; (b) dispersing the cellulose diacetate solution into a medium immiscible with the cellulose diacetate solution to obtain a dispersed system, wherein a temperature of the medium is 40°C to 100°C,
in the (b), a surfactant is added to the medium, and the surfactant is selected from the group consisting of sorbitan monooleate, polyethylene glycol, polyvinyl alcohol, alkyl glycoside, and a polyoxyethylene-methylpolysiloxane copolymer; (c) cooling the dispersed system, wherein the cooling is performed by cooling the dispersed system to a temperature of 40°C or lower; (d) adding a poor solvent to the cooled dispersed system to precipitate cellulose diacetate particles; wherein the poor solvent is water, alcohols, glycols or a mixed liquid thereof; and (e) saponifying the cellulose diacetate particles.
Motozato et al. disclose a method for preparing porous cellulose particles comprising dissolving cellulose diacetate into a solvent to prepare a cellulose diacetate solution, wherein the solvent for the cellulose diacetate solution is a mixture comprising a chlorinated hydrocarbon and an alcohol and mixing the cellulose diacetate solution with an alcoholic diluent; dispersing the cellulose diacetate solution into an aqueous medium (immiscible with the cellulose diacetate solution) to obtain liquid droplets (a dispersed system); and removing by evaporation the chlorinated hydrocarbon in the droplets and thus producing spherical cellulose diacetate particles (see abstract).  Furthermore, it should be noted that the fact that Motozato et al. disclose that the liquid droplets (a dispersed system) are obtained means that the liquid droplets (which includes the cellulose diacetate) are suspended or dispersed in an aqueous medium or suspended or dispersed due to said aqueous medium.  In addition, Motozato et al. disclose that the aqueous medium for suspending the mixed solvent solution of cellulose diacetate in the form of droplets can be water itself, but in general, an aqueous solution containing a dispersant such as gelatin, polyvinyl alcohol, carboxymethyl cellulose or the like (see Description [0023]).  Furthermore, Motozato et al. disclose that the obtained cellulose diacetate spherical particles can be saponified and when removal of the diluent is carried out the cellulose diacetate spherical particles become a porous cellulose gel (see Description, paragraph [0028]).  
	The difference between Applicant’s claimed method and the method taught by Motozato et al. is that Applicant dissolves cellulose diacetate solution in ethyl acetate and cools the dispersed system and uses a poor solvent to precipitate the cellulose diacetate particle, and Motozato et al. do not disclose that the polyvinyl alcohol dispersant is also a surfactant and that the medium has the recited temperature. 
	Hofmann et al. disclose that certain grades of cellulose acetate may be prepared which are soluble in ethyl acetate (see page 958, left col., next to last full paragraph). Furthermore, Hofmann et al. disclose that ethyl acetate is a valuable addition to certain cellulose acetate lacquers, especially in connection with another liquid which is a better solvent for the cellulose acetate, or in cases where the cellulose acetate used is soluble in ethyl acetate (see page 958, left col., last full paragraph). Also, Hofmann et al. disclose a cellulose acetate solution in which ethyl acetate is the solvent (see page 692, Table IV; see also page 957, Table II, page 960, Table III and page 956, Table I). It should be noted that cellulose acetate can be broadly classified into cellulose diacetate (CDA) and cellulose triacetate (CTA) with a degree of acetylation (degree of substitution of hydroxyl groups) of about 2.4 and 2.9 respectively. And, cellulose acetate usually refers to cellulose diacetate.  In fact, Hofmann et al. disclose that the usual commercial cellulose acetates appear to be intermediate in composition between the theoretical di- and triacetate of cellulose (see page 960, left col., next to last paragraph).
	Wang et al. disclose that polyvinyl alcohol (PVOH) is a nonionic surfactant (see abstract).
	Kuroki et al. disclose that organic fine particles of a polymer (which encompasses cellulose diacetate) can be prepared by a method comprising dissolving a polymer in a good solvent (optionally while heating) and then cooling, or adding a poor solvent to produce polymer precipitates (fine particles can be easily obtained when shear force is applied at precipitation) (see col. 9, lines 51-64).
Yamazaki et al. disclose porous spherical cellulose acetate particles and a method for preparing the same (see abstract). Furthermore, Yamazaki et al. disclose washing said particles with water having a temperature of 40°C to 90°C (see col. 7, claims 4). This implies or suggests that the porous cellulose acetate particles do not dissolve in water or aqueous medium at the temperature of 40°C to 90°C.
Scheidegger et al. disclose a method of the purification of organic esters of cellulose, such as cellulose acetate, and that relates more particularly to a treatment of the organic ester of cellulose whereby the temperature at which the same is decomposed is materially raised (see left col., 1st paragraph). Furthermore, Scheidegger et al. disclose cooling cellulose acetate to 35°C and continuing to cool until a temperature of 25°C is attained, and upon which the cellulose acetate crystallizes or precipitates out is separated from the solvent (see Example 1, 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have used Motozato et al.’s method to prepare porous cellulose particles,
and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to disperse the cellulose diacetate solution into a medium immiscible with the cellulose diacetate solution and in which the dispersing agent and surfactant polyvinyl alcohol (PVOH) taught by Motozato et al. and Wang et al., respectively has been added to the medium, to obtain a dispersed system, and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
One having ordinary skill in the art would have been motivated, to have used Motozato et al.’s method to prepare porous cellulose particles, and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to disperse the cellulose diacetate solution into a medium immiscible with the cellulose diacetate solution and in which the dispersing agent and surfactant polyvinyl alcohol (PVOH) taught by Motozato et al. and Wang et al., respectively has been added to the medium, to obtain a dispersed system, and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
It should be note that the cooling and the use of the poor solvent to precipitate chemical compounds or substances are common conventional technique(s) that are well known and commonly used in the art and is well within the purview of one of ordinary skill in the art.
Also, it should be noted that it is obvious to use different amounts or concentrations of reagents such as acetic acid depending of factors such as availability and amounts of cellulose diacetate to be dissolved and also such as to optimize the reaction conditions.  Furthermore, it is obvious to use a poor solvent such as water since Motozato et al. disclose that liquid droplets (which includes the cellulose diacetate) are suspended or dispersed in an aqueous medium or suspended or dispersed due to said aqueous medium, also especially since Motozato et al. disclose that the aqueous medium for suspending the mixed solvent solution of cellulose diacetate in the form
of droplets can be water itself, but in general, an aqueous solution containing a dispersant such
as gelatin, polyvinyl alcohol, carboxymethyl cellulose or the like (see Description [0023]).  Also, it is obvious to dissolve the cellulose diacetate in cyclohexanone at the temperature disclosed or suggested by Hofmann et al. and/or Motozato et al. or at different temperatures depending on the factors such as the amount of cellulose diacetate used or the amount of cyclohexanone solution available.  In addition, it is obvious to use different cooling temperatures such as the commonly used 0°C Celsius temperature (i.e.; freezing temperature of water or ice temperature) as needed to precipitate the cellulose diacetate.  Also, it is obvious to use different weight percent (wt%) of cellulose such as disclosed by Motozato et al.


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Motozato et al., Hofmann et al., Wang et al., Kuroki et al., Yamazaki et al. and Scheidegger et al. as applied to claims 1 and 5 above, and further in view of Yamasaki et al. (US 4,666,975).
Claim 6 is drawn to the method for producing porous cellulose particles according to claim 5, wherein, in the (b), the medium immiscible with the cellulose diacetate solution is an organic medium, and the organic medium is toluene or o-dichlorobenzene.
The difference between Applicant’s claimed method and the method taught by Motozato et al., Hofmann et al., Wang et al., Kuroki et al., Yamazaki et al. and Scheidegger et al. is that Applicant uses toluene or o-dichlorobenzene as the medium that is immiscible with the cellulose diacetate solution. 
	Yamasaki et al. disclose that cellulose derivatives can be dispersed in suitable medium such as toluene, dichlorobenzene, xylene, ethylbenzene, chlorobenzene or the like (see col. 4, lines 16-21). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have used Motozato et al.’s method to prepare porous cellulose particles, and to use toluene or dichlorobenzene such as o-dichlorobenzene as the medium immiscible with the cellulose diacetate solution, based on factors such as availability and/or cost, especially since Yamasaki et al. disclose that cellulose derivatives can be dispersed in suitable medium such as toluene and dichlorobenzene or the like. 
One having ordinary skill in the art would have been motivated, to use Motozato et al.’s method to prepare porous cellulose particles, and to use toluene or dichlorobenzene such as o-dichlorobenzene as the medium immiscible with the cellulose diacetate solution, based on factors such as availability and/or cost, especially since Yamasaki et al. disclose that cellulose derivatives can be dispersed in suitable medium such as toluene and dichlorobenzene or the like. 

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Motozato et al., Hofmann et al., Wang et al., Kuroki et al., Yamasaki et al. and Scheidegger et al. as applied to claims 1 and 5 above, and further in view of Clark et al. (US 3,627,553)
Claim 7 is drawn to the method for producing porous cellulose particles according to claim 1, wherein, in the (a), the cellulose diacetate has an acetylation degree of 45 to 57%.
The difference between Applicant’s claimed method and the method taught by Motozato et al., Hofmann et al., Wang et al., Kuroki et al., and Scheidegger et al. is that Motozato et al., Hofmann et al., Wang et al., Kuroki et al., Yamasaki et al. and Scheidegger et al. do not explicitly disclose the use of cellulose diacetate having the same acetylation degree %. 
	Clark et al. disclose that cellulose diacetate having the same acetylation degree % (54-56%) as the cellulose diacetate used by Applicant (see Example 9, col. 13, lines 40-44). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have used Motozato et al.’s method to prepare porous cellulose particles, and to use cellulose diacetate having the acetylation degree % (54-56%) as the cellulose diacetate disclosed by Clark et al., based on factors such as availability and/or cost. 
One having ordinary skill in the art would have been motivated, to use Motozato et al.’s method to prepare porous cellulose particles, and to use cellulose diacetate having the acetylation degree % (54-56%) as the cellulose diacetate disclosed by Clark et al., based on factors such as availability and/or cost. 

Response to Arguments
Applicant's arguments with respect to claims 1, 5-11 have been considered but are not found convincing.
The Applicant argues that currently, the amended claim 1 recites the feature of “in the (b), a surfactant is added to the medium, and the surfactant is selected from the group consisting of sorbitan monooleate, polyethylene glycol, polyvinyl alcohol, alkyl glycoside, and a polyoxyethylene-methylpolysiloxane copolymer.” Applicant respectfully submits that the cited arts Motozato, Hofmann, Kuroki, Yamazaki, Scheidegger, Yamasaki, and Clark, either taken alone or in combination, at least fail to disclose the forgoing feature.
However, as set forth in the above rejection necessitated by Applicant’s amendments, 
one having ordinary skill in the art would have been motivated, to have used Motozato et al.’s method to prepare porous cellulose particles, and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to disperse the cellulose diacetate solution into a medium immiscible with the cellulose diacetate solution and in which the dispersing agent and surfactant polyvinyl alcohol (PVOH) taught by Motozato et al. and Wang et al., respectively has been added to the medium, to obtain a dispersed system, and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
The Applicant argues that specifically, on page 4 of the Office Action, the Examiner interpreted the step described in paragraph [0023] of Motozato as the step (b) in the present application. However, paragraph [0023] of Motozato fails to disclose the addition of surfactant into the medium. Please be noted that although paragraph [0023] of Motozato mentioned
that dispersants and impurities may be included in the aqueous solution (medium), these dispersants are gelatin, polyvinyl alcohol, carboxymethyl cellulose and these impurities
are sodium chloride. The list of dispersants and impurities does not overlap with the surfactant of “sorbitan monooleate, polyethylene glycol, polyvinyl alcohol, alkyl glycoside, and a polyoxyethylene-methylpolysiloxane copolymer” recited in the amended claim 1. Therefore, it is apparent that Motozato fails to disclose the feature of “in the (b), a surfactant is added to the medium, and the surfactant is selected from the group consisting of sorbitan monooleate, polyethylene glycol, polyvinyl alcohol, alkyl glycoside, and a polyoxyethylene-methylpolysiloxane copolymer” recited in the amended claim 1.
	However, Motozato et al. disclose that the aqueous medium for suspending the mixed solvent solution of cellulose diacetate in the form of droplets can be water itself, but in general, an aqueous solution containing a dispersant such as gelatin, polyvinyl alcohol, carboxymethyl cellulose or the like (see Description [0023]). That is, Motozato et al. disclose that the dispersant polyvinyl alcohol (which is the same compound used by Applicant) can be added to the medium. And, Wang et al. disclose that polyvinyl alcohol (PVOH) is a nonionic surfactant (see abstract). Thus, it is obvious to use or add the dispersant polyvinyl alcohol which is also a surfactant as disclosed by Wang et al. to the medium. Furthermore, the Examiner directs Applicant’s attention to Exhibit A (attached) which disclose that dispersing agents belong to the surfactant (surface active agent) family (see Exhibit A, page 170, left col., 1st paragraph), which supports the fact that the polyvinyl alcohol is also a dispersant and surfactant.  Also, it should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have used Motozato et al.’s method to prepare porous cellulose particles, and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to disperse the cellulose diacetate solution into a medium immiscible with the cellulose diacetate solution and in which the dispersing agent and surfactant polyvinyl alcohol (PVOH) taught by Motozato et al. and Wang et al., respectively has been added to the medium, to obtain a dispersed system, and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
The Applicant argues that please be noted that on page 5 of the Office Action, the Examiner also stated that the washing step of Yamazaki is applicable to the step (b) of the present application. However, the washing step of Yamazaki merely involves washing without introducing any surfactant, and thus cannot cure the deficiencies of Motozato. Similarly, other cited arts Hofmann, Kuroki, Scheidegger, Yamasaki, and Clark remain silent with respect to step (b) of the present application, and thus cannot cure the deficiencies of Motozato and Yamazaki.
However, on page 5 of the Office Action, the Examiner does not state that the washing step of Yamazaki is applicable to the step (b) of the present application. Rather, on page 5 of the previous office action (mailed 05/11/22), the Examiner indicates that “Yamazaki et al. disclose porous spherical cellulose acetate particles and a method for preparing the same (see abstract). Furthermore, Yamazaki et al. disclose washing said particles with water having a temperature of 40°C to 90°C (see col. 7, claims 4). This implies or suggests that the porous cellulose acetate particles do not dissolve in water or aqueous medium at the temperature of 40°C to 90°C”. Again, Yamazaki et al. disclose the temperature range (40°C to 90°) of the water to be used for washing the particles. In other words, Yamazaki et al. knows, determined or found out that this is a suitable temperature to use for washing such as to remove impurities or unwanted substance from the porous spherical cellulose acetate particles or desired product without causing the dissolution of the porous spherical cellulose acetate particles or desired product in said water or aqueous solution.  Yamazaki et al. disclose or suggests that the porous cellulose acetate particles do not dissolve in water or aqueous medium at the temperature of 40°C to 90°C. Thus, this indicates or suggests to one of ordinary skill in the art to use Yamazaki et al.’s temperature range of 40°C to 100°C for the immiscible medium in which the cellulose diacetate solution to obtain a dispersed system, especially since the cellulose acetate particles would be insoluble or would not dissolve at said Yamazaki et al.’s temperature in said medium or dispersed system.
More importantly, the above rejection was made by applying Motozato et al., Hofmann et al., Wang et al., Kuroki et al., Yamazaki et al. and Scheidegger et al. references. And thus, it does not matter that Yamazaki et al. do not involve or disclose introducing any surfactant. Also, it does not matter whether or not Hofmann et al., Kuroki et al., Scheidegger et al., and Clark et al. remain silent with respect to step (b) of the present application. Even more importantly, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have used Motozato et al.’s method to prepare porous cellulose particles, and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to disperse the cellulose diacetate solution into a medium immiscible with the cellulose diacetate solution and in which the dispersing agent and surfactant polyvinyl alcohol (PVOH) taught by Motozato et al. and Wang et al., respectively has been added to the medium, to obtain a dispersed system, and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
Also, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Motozato et al.’s method to prepare porous cellulose particles, and to use toluene or dichlorobenzene such as o-dichlorobenzene as the medium immiscible with the cellulose diacetate solution, based on factors such as availability and/or cost, especially since Yamasaki et al. disclose that cellulose derivatives can be dispersed in suitable medium such as toluene and dichlorobenzene or the like. And, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Motozato et al.’s method to prepare porous cellulose particles, and to use cellulose diacetate having the acetylation degree % (54-56%) as the cellulose diacetate disclosed by Clark et al., based on factors such as availability and/or cost. 
The Applicant argues that moreover, paragraph [0024] of the as-filed specification stated that “the droplets of the cellulose diacetate solution can be maintained in a further spherical shape, and the particle size can be controlled by adding the surfactant.” Clearly, by adding the
specific surfactant into the medium in step (b) as recited in the amended claim 1, the foregoing advantages can be obtained. On the contrary, since the cited arts Motozato, Hofmann, Kuroki, Yamazaki, Scheidegger, Yamasaki, and Clark fail to disclose the addition of specific surfactant recited in the amended claim 1, these cited arts cannot attain the foregoing advantages. In other words, the addition of surfactant as recited in the amended claim 1 has criticality and would render unexpected results as compared to cited arts Motozato, Hofmann, Kuroki, Yamazaki, Scheidegger, Yamasaki, and Clark. Based on the foregoing, Applicant respectfully submits that the amended claim 1 is novel and stands non-obvious over Motozato, Hofmann, Kuroki, Yamazaki, Scheidegger, Yamasaki, and Clark.
However, Motozato et al. disclose that the aqueous medium for suspending the mixed solvent solution of cellulose diacetate in the form of droplets can be water itself, but in general, an aqueous solution containing a dispersant such as gelatin, polyvinyl alcohol, carboxymethyl cellulose or the like (see Description [0023]). That is, Motozato et al. disclose that the dispersant polyvinyl alcohol (which is the same compound used by Applicant) can be added to the medium. And, Wang et al. disclose that polyvinyl alcohol (PVOH) is a nonionic surfactant (see abstract). Thus, it is obvious to use or add the dispersant polyvinyl alcohol which is also a surfactant as disclosed by Wang et al. to the medium, and to obtain and/or expect similar results which Applicant argues are advantages and critical and unexpected results produced due to the addition of the Motozato et al.’s dispersant polyvinyl alcohol which is also a surfactant as taught by Wang et al.  Furthermore, the Examiner directs Applicant’s attention to Exhibit A (attached) which disclose that dispersing agents belong to the surfactant (surface active agent) family (see Exhibit A, page 170, left col., 1st paragraph), which supports the fact that the polyvinyl alcohol is also a dispersant and surfactant.  Also, it should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have used Motozato et al.’s method to prepare porous cellulose particles, and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to disperse the cellulose diacetate solution into a medium immiscible with the cellulose diacetate solution and in which the dispersing agent and surfactant polyvinyl alcohol (PVOH) taught by Motozato et al. and Wang et al., respectively has been added to the medium, to obtain a dispersed system, and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
Also, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Motozato et al.’s method to prepare porous cellulose particles, and to use toluene or dichlorobenzene such as o-dichlorobenzene as the medium immiscible with the cellulose diacetate solution, based on factors such as availability and/or cost, especially since Yamasaki et al. disclose that cellulose derivatives can be dispersed in suitable medium such as toluene and dichlorobenzene or the like. And, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Motozato et al.’s method to prepare porous cellulose particles, and to use cellulose diacetate having the acetylation degree % (54-56%) as the cellulose diacetate disclosed by Clark et al., based on factors such as availability and/or cost. 
Applicant's arguments with respect to claims 1, 5-11 have been considered but are moot with respect to the new ground(s) of rejection.
The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623